DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Housing:
Species A: Figures 1-5 and 12
Species B: Figure 10
Pallet:
Species 1: Figures 6, 7, and 13
Species 2: Figure 11
The species are independent or distinct because each of the species are directed to mutually exclusive characteristics and described as being distinct embodiments. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic to the two “Housing” species, and all of the claims are generic to the two “Pallet” species.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Ms. Yoriko Morita on 9/2/2021 a provisional election was made with traverse to prosecute the invention of Species A, Figures 1-5 and 12, and Species 1, Figures 6, 7, and 13, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Objections
Claims 2 and 14 are objected to because of the following informalities:  “gathers environmental data” in claim 2, lines 1-2 should be amended to recite –gathers the environmental data--; and “the smart hive” in claim 14, line 3 should be –the at least one smart hive--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 9, 10, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munoz et al., ES 2391681 (English-language translation provided on PTO-892; hereinafter Munoz), in view of Orletsky et al., U.S. Patent No. 5,741,170 (hereinafter Orletsky).
Re Claim 1, Munoz teaches an indoor controlled apiary system comprising:
A foundation (5, 6);
A plurality of insulated panels (2b, 3b; see figure 2 and translation at page 16, paragraph 2 and claim 1) configured for assembly to form a structural envelope on top of the foundation (see id.);
A shell (2a, 3a) configured for covering the structural envelope (see id.);
A data collection system (sensors; see translation at page 14, paragraph 4 to page 15, paragraph 3 (beginning “Bioclimatic control exercised…;” ending “relative humidity between 50 and 65%.”); see also Spec. at paragraphs [0038] and [0044]-[0046], disclosing sensors for data collection) for gathering environmental data within the structural envelope (see translation at page 14, paragraph 4); and
A climate control system (11, 12, 15.1, 15.2; see figure 2 and translation at page 13, paragraph 1, and page 14, paragraph 3 to page 15, paragraph 3) configured for regulating environmental conditions within the structural envelope. See id.
Munoz does not expressly teach whether the foundation is mobile, whether the plurality of insulated panels are configured for modular assembly, or whether the shell is removable.
Orletsky, similarly directed to an indoor apiary system, teaches that it is known in the art to have the system comprise: a mobile foundation (“pallet base,” 140; see figure 1, 3:40-43, and 6:5-16); a plurality of insulated panels (104, 106, 108, 126; see figures 1 and 3, 3:35-39, and 3:58-4:5) configured for modular assembly (see id., 4:50-53, and 7:42-50) to form a structural envelope on top of the mobile foundation (see figures 2 and see figure 1, 7:7-32, and claim 2, parts h) and i)) configured for covering the structural envelope. See id. and figure 3.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the foundation of Munoz to be mobile, the plurality of insulated panels of Munoz to be configured for modular assembly, and the shell of Munoz to be removable, all as taught by Orletsky, in order to allow transportation of the apiary system as desired for commercial purposes or where needed in the field, or to move the hives to warmer winter climates; and to allow the insulated panels and shell to be easily replaced or removed as desired, depending on wear and environmental conditions. See Orletsky at 2:4-12, 2:50-56, 6:9-16, and 7:42-50.
Re Claim 2, Munoz as modified by Orletsky teaches that the data collection system gathers the environmental data at a plurality of locations within the structural envelope. See Munoz translation at page 14, paragraph 4, noting that “a series of temperature sensors and humidity distributed inside the E.R.B.P. (1)” teaches the claimed “a plurality of locations within the structural envelope.”
Re Claim 9, Munoz as modified by Orletsky teaches that the system is configured to be mobile so as to be repeatably assembled and disassembled. See Orletsky at 4:50-53, 6:5-16, 7:1-6, and 7:42-50.
Re Claim 10, Munoz as modified by Orletsky teaches that the removable shell is configured to be weather resistant. See Munoz translation at page 16, paragraph 2 and claim 1; Orletsy at 7:12-32.
See Munoz translation at page 14, paragraph 3 to page 15, paragraph 3.
Re Claim 13, Munoz as modified by Orletsky teaches that the control system automatically adjusts the climate control system based on data collected by the data collection system. See Munoz translation at page 14, paragraph 3 to page 15, paragraph 3.
Claims 3-5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munoz and Orletsky as applied to claims 1 and 12 above, and further in view of Wilson-Rich, U.S. Patent Application Publication No. 2017/0360010 A1.
Re Claim 3, Munoz as modified by Orletsky teaches that the climate control system is configured for controlling at least one of temperature, humidity, ventilation, and carbon dioxide levels (see Munoz translation at page 14, paragraph 3 to page 15, paragraph 3), in response to the environmental data collected by the data collection system. See id.
Munoz as modified by Orletsky does not expressly teach whether the controlling is within specified tolerances.
Wilson-Rich, similarly directed to a mobile (via 218; see figure 2) controlled apiary system comprising: a mobile foundation (see figure 2), data collection system (116; see paragraphs [0034] and [0059]-[0062]) for gathering environmental data within the apiary system (see id. and figure 2), and a climate control system (202, 222, 214, 224; see paragraphs [0040]-[0043] and [0057]) configured for regulating environmental conditions within the apiary system, teaches that it is known in the art to have the see paragraphs [0025], [0040]-[0041], and [0063]-[0066], noting that the ranges and high/low thresholds discussed in Wilson-Rich indicate the claimed “specified tolerances”), in response to the environmental data collected by the data collection system. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the climate control system of Munoz as modified by Orletsky to be configured for controlling at least one of temperature, humidity, ventilation, and carbon dioxide levels within specified tolerances, in response to the environmental data collected by the data collection system, as taught by Wilson-Rich, in order to use a known technique for maintaining the environmental conditions within the system in the bounds of a desirable temperature range. The modification of Munoz as modified by Orletsky and Wilson-Rich results in cost-savings and reduction of energy requirements, because the climate control system is not activated unless the temperature, humidity ventilation, or carbon dioxide levels falls outside a given range or specified tolerance.
Re Claim 4, Munoz as modified by Orletsky and Wilson-Rich teaches that the specified tolerances are optimized for health conditions of bees contained within the structural envelope. See, e.g., Munoz translation at page 10, paragraph 3 to page 11, paragraph 3; Wilson-Rich at paragraphs [0007]-[0009].
Re Claim 5, Munoz as modified by Orletsky and Wilson-Rich teaches hat the specified tolerances are defined for providing at least one of preserving bee colony See, e.g., Munoz translation at page 10, paragraph 3 to page 11, paragraph 4; Wilson-Rich at paragraphs [0007]-[0009] and [0040]-[0043].
Re Claim 14, Munoz as modified by Orletsky teaches at least one hive (Munoz 19; Orletsky 200), and wherein the control system automatically adjusts the climate control system based on data collected by the data collection system. See Munoz translation at page 14, paragraph 3 to page 15, paragraph 3.
Munoz as modified by Orletsky does not expressly teach whether the at least one hive is a smart hive including at least one internal sensor, and wherein the control system automatically adjusts the climate control system based on the at least one internal sensor.
Wilson-Rich, similarly directed to a controlled beehive, teaches that it is known in the art to have at least one smart hive (100; see paragraphs [0015]-[0017] and [0024]) including at least one internal sensor (116; see figure 2 and paragraphs [0023], [0045], and [0059]) for collecting environmental information within the at least one smart hive (see id.), and wherein a control system (120) that controls a climate control system (202, 222, 214, 224; see id. and paragraphs [0040]-[0043] and [0057]) automatically adjusts the climate control system based on data collected by the at least one internal sensor. See paragraphs [0034], [0040]-[0043], [0057], and [0059]-[0062].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the at least one hive of Munoz as modified by Orletsky to be at least one smart hive including at least one internal sensor for collecting environmental information within the at least one smart hive, and wherein the control .
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munoz and Orletsky as applied to claim 1 above, and further in view of Powers et al., U.S. Patent No. 6,460,486 B1 (hereinafter Powers).
Re Claim 6, Munoz as modified by Orletsky does not expressly teach whether at least two of the insulated panels are interchangeable. Orletsky teaches that at least the opposing side panels have similar dimensions, and that the insulated panels “are not permanently fastened to the hive system and can thus be easily replaced when needed.” See figure 1, 4:50-53, 7:1-6, and 7:43-50.
Powers, similarly directed to a mobile animal system (see, e.g., 1:43-54 and 5:14-17), teaches that it is known in the art for the system to comprise a plurality of panels (12, 14, 16, 18) configured for modular assembly (see figure 1 and 14:10-43) to form a structural envelope on top of a foundation (36), wherein at least two of the panels are interchangeable. See 6:64-7:7.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify at least two of the insulated panels of Munoz as modified by Orletsky to be interchangeable, as taught by Powers, in order to facilitate assembly and simplicity of manufacturing. See Powers at 7:2-7; Orletsky at 4:50-53 and 7:43-45.
See figure 1, 4:50-53, 7:1-6, and 7:43-50.
Powers, similarly directed to a mobile animal system (see, e.g., 1:43-54 and 5:14-17), teaches that it is known in the art for the system to comprise a plurality of panels (12, 14, 16, 18) configured for modular assembly (see figure 1 and 14:10-43) to form a structural envelope on top of a foundation (36), wherein the plurality of panels is reconfigurable for assembly into structural envelopes of at least two different configurations. See 6:64-7:7.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the insulated panels of Munoz as modified by Orletsky to be reconfigurable for assembly into structural envelopes of at least two different configurations, as taught by Powers, in order to facilitate assembly and simplicity of manufacturing. See Powers at 7:2-7; Orletsky at 4:50-53 and 7:43-45.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munoz and Orletsky as applied to claim 1 above, and further in view of Platt, Jr., U.S. Patent No. 4,402,099.
Re Claim 8, Munoz as modified by Orletsky teaches that each one of the plurality of insulated panels is configured to be attachable to each other in a weathertight see Orletsky at figure 3, 4:6-16, and 4:50-53), but does not expressly teach without additional attachment hardware.
Platt, Jr., similarly directed to a mobile beehive, teaches that it is known in the art for the beehive to comprise: a plurality of panels (31, 32, 34-36, 46) configured for modular assembly (see figure 2 and 2:66-3:6) to form a structural envelope, wherein each one of the plurality of panels is configured to be attachable to each other (via 37, 39) without additional attachment hardware. See figure 2 and 3:1-15. Although Platt, Jr. does not expressly teach whether each of the panels are configured to be attachable to each other specifically in a weathertight manner, Platt, Jr. teaches that some of the panels are configured to be attachable to each other in a rain-tight manner. See 3:39-47.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify each one of the plurality of insulated panels to be configured to be attachable to each other without additional attachment hardware, as taught by Platt, Jr., in order to facilitate transportation and in situ assembly or breakdown of the apiary system in the field. See Platt, Jr. at 3:11-18; Orletsky at 4:50-53, 6:12-16, and 7:43-50. In the event Munoz as modified by Orletsky and Platt, Jr. does not expressly teach that each of the panels are attachable to each other in a weathertight manner, such a modification would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention, in order to optimize insulation of the hives and prevent water ingress into the envelope, which would be detrimental to the bees’ health.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munoz and Orletsky as applied to claim 1 above, and further in view of Evans, U.S. Patent No. 2,292,110.
Re Claim 11, Munoz as modified by Orletsky does not expressly teach a plurality of straps as required.
Evans, similarly directed to a mobile beehive comprising a foundation (P; see figures 1 and 5 and page 3, column 2, lines 24-50) and a plurality of panels (panels forming 1) that form a structural envelope on top of the foundation (see id.), teaches that it is known in the art to have a plurality of rods (R) for securing the structural envelope onto the foundation. See figure 5 and page 3, column 2, line 66 to page 4, column 1, line 3.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Munoz as modified by Orletsky to have a plurality of rods for securing the structural envelope onto the mobile foundation, as taught by Evans, in order to securely fasten the structural envelope onto the mobile foundation when in use. Although Munoz as modified by Orletsky and Evans does not expressly teach a plurality of straps, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the rods of Munoz as modified by Orletsky and Evans to be straps, a well-known functional equivalent, in order to reduce the weight of the fasteners and improve their durability. A simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271.  The examiner can normally be reached on M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA L TSANG/           Primary Examiner, Art Unit 3642